Citation Nr: 0513188	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from September 1950 
to February 1971.  He died in April 1999.  The appellant is 
his widow.  She appealed to the Board of Veterans' Appeals 
(BVA or Board) from a July 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania - which denied her claim for service connection 
for cause of death.

The Board remanded this case to the RO in April 2004 to 
comply with The Veterans Claims Assistance Act (VCAA).

Unfortunately, still further development of the evidence is 
needed before the Board can decide this appeal.  So the case 
is again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.  


REMAND

Although the widow-appellant believes the veteran's death may 
be due to herbicide or radiation exposure while he was in the 
military, his death has not been attributed to any disease 
associated with either circumstance.

The widow-appellant also alleges, however, that the veteran's 
fatal Alzheimer's disease may have been due to exposure to 
other chemicals in service, irrespective of whether they were 
herbicide-based.  



Concerning this allegation, the original death certificate, 
dated in May 1999, lists the immediate cause of death as 
Alzheimer's-type dementia and indicates the approximate 
interval between the onset of this condition and death was 10 
years.  Other significant conditions contributing to death, 
but not resulting in the underlying cause, were osteoporosis, 
a hip fracture, hypothyroidism, and a seizure disorder.  An 
autopsy was not performed.

An amended death certificate, dated in August 1999, list the 
immediate cause of death as a non-healing comminuted fracture 
of the right hip due to osteoporosis as a consequence of 
Alzheimer's-type, dementia.  The approximate interval between 
the onset of the comminuted fracture and death was 6 months; 
the approximate interval between the onset of the 
osteoporosis and death was 30 years, and the approximate 
interval between the onset of the Alzheimer's dementia and 
death also was 30 years.  Other significant conditions listed 
as contributing to death, but not resulting in the underlying 
cause, were hypothyroidism and a seizure disorder.  

If the amended death certificate in August 1999 were correct, 
as opposed to the original May 1999 death certificate, this 
in turn would antedate the veteran's fatal Alzheimer's 
disease to his period of military service.  

In a recent March 2005 Informal Hearing Presentation, the 
widow-appellant's representative requested that a VA medical 
opinion be obtained in this case.  38 U.S.C.A. § 5103A(d) 
(West 2002) indicates that VA shall obtain a medical opinion 
when it is necessary to make a decision on the claim.  See, 
too, 38 C.F.R. § 3.159(c)(4) (2004).



Accordingly, this case is remanded to the RO for the 
following:

1.  Arrange to have the deceased veteran's claims 
files reviewed by an appropriate VA physician to 
provide a medical opinion indicating whether it is 
at least as likely as not (i.e., a 50 percent or 
greater probability) that his terminal Alzheimer's 
disease was of service origin or whether it is at 
least as likely as not this condition initially 
manifested within one year of his discharge from 
the military in February 1971.  

Also, the examiner should render an opinion as to 
whether it is at least as likely as not the 
terminal Alzheimer's disease was proximately due 
to or the result of the veteran's already service-
connected osteoarthritis of the lumbar spine, 
osteoarthritis of the cervical spine, pes planus 
with deformity of the navicular bone of the left 
foot, tinnitus, or bilateral hearing loss.  (Note:  
this latter question includes indicating whether 
it is at least as likely as not that any service-
connected disability aggravated his terminal 
Alzheimer's disease and, if so, to what extent 
above and beyond the level of impairment existing 
prior to the aggravation.)

An opinion should also be rendered as to whether 
it is at least as likely as not that a service-
connected disability was a contributory cause of 
death, i.e., it contributed substantially or 
materially, combined to cause death, or aided or 
lent assistance to the production of death.

If an opinion cannot be rendered, explain why this 
is not possible.



To facilitate the completeness of the opinion, it 
is absolutely imperative that the physician 
designated to provide it has access to and reviews 
the claims files for the veteran's pertinent 
medical history.  This includes a copy of this 
remand.

2.  Thereafter, review the claims files.  If the 
opinion does not contain sufficient information to 
respond to the questions posed, take corrective 
action.  38 C.F.R. § 4.2 (2004); Stegall v. West, 
11 Vet. App. 268 (1998). 

3.  Then readjudicate the claim in light of the 
medical opinion.  If the benefit requested is not 
granted to the widow-appellant's satisfaction, 
send her and her representative a Supplemental 
Statement of the Case (SSOC) and give them time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The widow-appellant need take 
no further action until she is so informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The widow-appellant has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 





The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03. 



___________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

